Citation Nr: 1034705	
Decision Date: 09/15/10    Archive Date: 09/21/10

DOCKET NO.  08-27 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than September 27, 2005 
for the grant of service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 





INTRODUCTION

The record indicates that the Veteran had qualifying active 
service in the United States Armed Forces in the Far East 
(USAFFE) and the Regular Philippine Army from December 1941 to 
April 1946.  

This matter is before the Board of Veterans' Appeals (the Board) 
on appeal of a January 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Board also notes that a service connection claim for a 
bilateral knee disorder has been raised in a February 2006 
statement of record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  As the Board 
does not have jurisdiction over that issue, it is referred 
to the AOJ for appropriate action.  


FINDINGS OF FACT

1.	The RO received the Veteran's original claim for service 
connection for PTSD on September 27, 2005.   

2.	In a rating decision dated in January 2007, the RO granted 
service connection for PTSD, effective September 27, 2005, the 
date of receipt of the Veteran's service connection claim.

CONCLUSION OF LAW

The criteria for an effective date earlier than September 27, 
2005, for a grant of service connection for PTSD, have not been 
met.  38 U.S.C.A. §§ 1110, 5110 (West 2002); 38 C.F.R. §§ 3.303, 
3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim decided here has been properly developed for 
appellate purposes.  The Board will then address the merits of 
the claim, providing relevant VA law and regulations, the 
relevant facts, and an analysis of its decision.  

I. Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised 
of the law and regulations applicable to this matter, the 
evidence that would be necessary to substantiate the claim, and 
whether the claim has been fully developed in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA) and other 
applicable law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  
More specifically, VA is required to notify a claimant of the 
evidence and information necessary to substantiate a claim and 
whether the claimant or the VA is expected to provide the 
evidence, and is required to request from the claimant any other 
evidence in his or her possession that pertains to the claim.  
Id.

In response to the Veteran's claim for service connection for 
PTSD, VA provided the Veteran with VCAA notification letters in 
November 2006 and September 2007.  38 U.S.C.A. § 5103 and 38 
C.F.R. § 3.159.  The Veteran was informed of the elements of his 
claim, and of the evidence necessary to substantiate the claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran was advised of the respective duties of the VA and of the 
Veteran in obtaining evidence needed to substantiate his claim.  
VA requested from the Veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 
(the requirement of requesting that the claimant provide any 
evidence in his/her possession that pertains to the claim was 
eliminated by the Secretary [effective May 30, 2008] during the 
course of this appeal, and this change eliminates the fourth 
element of notice as required under Pelegrini).  And VCAA 
notification was provided to the Veteran prior to the adverse 
rating decision on appeal.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant 
before the initial unfavorable RO decision).  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A.

The VCAA provides that the assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is necessary, 
as further defined by statute, to make a decision on the claim.  
38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been 
satisfied as well.  VA afforded the Veteran the opportunity to 
appear before one or more hearings to voice his contentions.  VA 
obtained medical records relevant to this appeal.  And VA 
afforded the Veteran VA compensation examination for his service 
connection claim.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the Veteran in this 
appeal.  Therefore, the Veteran has not been prejudiced as a 
result of the Board deciding his claim here.

II.  The Merits to the Claim for an Earlier Effective Date

As noted, the Veteran is seeking an earlier effective date for 
the award of service connection for PTSD.  

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

The effective date of an award of disability compensation shall 
be the day following the date of discharge or release if 
application is received within one year from such discharge or 
release.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400((b)(2)(i).

In claims for benefits, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

The Veteran contends that he is entitled to an effective date for 
service-connected PTSD as of his release from service in the 
1940s.  The Board finds the Veteran's claim unsupported by the 
record.  Simply put, the earliest claim of record - i.e., the 
"original claim" - for a psychiatric disorder was received by 
VA on September 27, 2005.  That is therefore the appropriate 
effective date here for the award of service connection.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).  

The Board has reviewed the record and can find no claim or 
informal claim that reflects an intent to seek service connection 
for PTSD prior to the September 2005 claim.  The Board has 
reviewed several claims of record addressing the Veteran's 
service-connected orthopedic disorders (not currently on appeal) 
and his many claims regarding prisoner of war (POW) status, which 
were resolved favorably in a November 2006 administrative 
decision of record.  But in none of the prior claims, or 
statements associated with the prior claims, did the Veteran 
assert that he incurred a psychiatric disorder during service.  

VA's duty to adjudicate all claims reasonably raised does not 
require VA to anticipate a claim for a particular benefit where 
no intention to raise it was expressed.  See Brannon v. West, 12 
Vet. App. 32, 35 (1998).  In this matter, the date of the 
"original claim" is controlling - an effective date prior to 
September 27, 2005 may not be assigned here therefore.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.  


ORDER

Entitlement to an effective date earlier than September 27, 2005, 
for the grant of service connection for PTSD, is denied.  




______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


